DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted May 17, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6-11, and 14-19 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/03283291 (hereinafter “Novlan”), in view of U.S. Publication No. 2015/0043545 (hereinafter “Cheng”), and in further view of either U.S. Publication No. 2020/0029302 (hereinafter “Cox”) or U.S. Publication No. 2020/0187034 (hereinafter “Kuang”).

Regarding claims 1 and 11: Novlan teaches a method performed by a terminal in a wireless communication system, the method comprising: 
obtaining group identification information of a group in which a leader terminal performs groupcast; receiving, from the leader terminal in the group, a primary synchronization signal, PSS and a secondary synchronization signal, SSS; detecting the PSS and the SSS based on the group identification information; and based on the detecting of the PSS and the SSS, receiving, from the leader terminal, system information of the group. (See, e.g., [0088], [0107]-[0109], [0143], [0207]-[0209]; a group leader sends a PSS, SSS, and system info using obtained group information).
To the extent Novlan does not explicitly state the detecting terminal “using group identification information,” this feature is nevertheless taught in Cheng (See, e.g., [0022], [0034], and/or [0053]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cheng, such as the signaling functionality, within the system of Novlan, in order to specify configuration(s). 
Novlan modified by Cheng does not explicitly state wherein the PSS and the SSS are generated based on the group identification information. However, this feature is taught by Cox (See, e.g., [0119], [0241], and claim 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cox, such as the sequence generation functionality, within the system of Novlan modified by Cheng, in order to improve correlation and/or spectrum usage efficiency.
Alternatively, this feature is taught by Kuang (See, e.g., [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kuang, such as the sequence generation functionality, within the system of Novlan modified by Cheng, in order to improve correlation and/or spectrum usage efficiency.
The rationale set forth above regarding the method of claim 1 is applicable to the terminal of claim 11.

Regarding claims 6 and 14: Novlan modified by Cheng and Cox or Kuang further teaches wherein the group identification information comprises a group identifier (ID) (See, e.g., Novlan [0108]-[0110] and [0183]; also Cheng [0050]; also Cox [0119], [0241], and claim 2; also Kuang [0065]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the terminal of claim 14.

8.	Claims 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Cheng, in further view of either Cox or Kuang, and in further view of U.S. Patent No. 9,154,922 (hereinafter “Kim”).

Regarding claims 7 and 15: Novlan modified by Cheng and Cox or Kuang may teach or imply releasing a mask regarding a cyclic redundancy check (CRC) of information received via a physical broadcast channel by using the group identification information (See, e.g., Novlan [0343]). To the extent this feature is not inherent to or adequately taught within the system of Novlan modified by Cheng and Cox or Kuang, it is nevertheless taught in Kim (See, e.g., col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the masking functionality, within the system of Novlan modified by Cheng and Cox or Kuang, in order to improve resource allocation for group communication.
The rationale set forth above regarding the method of claim 7 is applicable to the terminal of claim 15.

Regarding claims 8-10, 16, and 17: Novlan modified by Cheng, Cox or Kuang, and Kim further teaches wherein the mask is applied to at least a part of the CRC (i.e. claim 8); and wherein, when the mask is applied to the at least a part of the CRC, masking is not performed or 0 is masked on a remaining part of the CRC to which the mask is not applied (i.e. claim 9) (See, e.g., Kim col. 1, lines 40-55, col. 4, line 57-66, and col. 5, line 55 – col. 6, line 29); and wherein the mask comprises a group ID (See, e.g., Kim col. 1, lines 40-55). The motivation for modification set forth above regarding claim 7 is applicable to claims 8-10.
The rationale set forth above regarding the methods of claims 8-10 is applicable to the terminals of claims 16 and 17, respectively.

9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Cheng, in further view of either Cox or Kuang, and in further view of U.S. Publication No. 2019/0268866 (hereinafter “Qu”).

Regarding claims 18 and 19: Novlan modified by Cheng and Cox or Kuang substantially teaches the terminal as set forth above regarding claim 11, but does not explicitly state wherein the PSS is generated based on a first equation, and wherein the first equation is dpss(n)=1-2x(m), where dPSS(n) refers to a sequence of the PSS, n refers to an integer greater than or equal to 0 and less than 127, m =(n+43NID)mod127, NID refers to the group ID, x(m) refers to a sequence determined based on x(i+7) = (x(i+4)+x(i)))mod2 and {x(6), x(5), x(4), x(3), x(2), x(1), x(0)} = {1, 1, 1, 0, 1, 1, 0}. However, this feature is taught by Qu (See, e.g., [0077] and [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Qu, such as the sequence generation functionality, within the system of Novlan modified by Cheng and Cox or Kuang, in order to reduce interference to the PSS in a NR network.
The rationale set forth above regarding the terminal of claim 18 is applicable to the method of claim 19.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information disclosure statement submitted November 12, 2020 (U.S. Patent Application Publications, cite no. 1).